United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3453
                                   ___________

Michael S. Lacy,                     *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: January 28, 2009
                                Filed: February 3, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Michael Lacy challenges the tax court’s1 order dismissing his pro se petition
and imposing a $7,500 penalty under 26 U.S.C. § 6673. After careful review, we
conclude that the dismissal and the penalty were each proper. Accordingly, we affirm.
See 8th Cir. R. 47B. All pending motions are denied.
                       ______________________________




      1
       The Honorable Stanley J. Goldberg, United States Tax Court Judge.